Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 3-5 and 15-18 is/are rejected under pre-AIA  35 U.S.C. 102(b) antcipated as being anticipated by Schock et al. (US 5750161).
As to claims 1, 3 and 4, Schock discloses a mold unit attachable to a blow molding machine of a hot parison system, the blow molding machine including a rotatable transfer plate, the mold unit comprising: 



    PNG
    media_image1.png
    414
    695
    media_image1.png
    Greyscale

  



As to claim 5, the plate includes a lip mold 16 and the mold unit is for injection molding (col 3, line 1).
As to claim 15, the hole penetrates the protrusions as seen in the annotated figure above.  As to claim 16, plates 44 and 46 have the same shape (see above). 
As to claims 17 and 18, the half-divided slits are longitudinally divided and the hole formed by the half-divided slits extends vertically through the lip plates and the hole is adapted for vertically receiving the positioning pin (opening through which 16, 48 can be placed is vertical relative to the lip plates, see fig above). 

Response to Arguments
Applicant's arguments filed 12/15/21 have been fully considered but they are not persuasive. Applicant asserts that because Schock uses different terms to describe lip plates 44 and 46 they are therefore not lip plates.  Applicant is respectfully informed that Schock is simply using different terms to describe two lips plates that are structurally identical to applicant’s claimed lip plates.  The claims do not recite limitations that structurally distinguish the claimed lip plates from lip plates 44 and 46 of Schock.  Applicant states that the plates 44 and 46 ensure positioning of retainer 16.  Such a function does not preclude the plates from being lip plates.  Schock discloses that limitations of claims 15-18 as detailed above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER T SCHATZ whose telephone number is (571)272-6038. The examiner can normally be reached Monday through Friday, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER T SCHATZ/Primary Examiner, Art Unit 1748